OPINION DENYING A REHEARING.
The opinion of the court was delivered by
MASON, J.:
In a petition for a rehearing it is suggested that the opinion filed makes no reference to the contention of the appellant that the arrangement between him and his father amounted to the giving of a conveyance absolute on its face, but intended only as a mortgage. This matter would affect the present appeal only in case the finding quoted in paragraph four of the original opinion is regarded as establishing that the transaction was equivalent to the giving of a mortgage, and we do not so regard it.
The statement in the opinion that in the absence of fraud or mistake a conveyance of title, absolute on its face, precludes a showing of want qf consideration for the purpose of establishing an implied trust was not intended as a declaration that oral evidence may not be given of a parol .agreement to reconvey which has been wholly or partially performed.
The petition for a rehearing is denied.